Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 10,169,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 21-40 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art references DeBie’652 and DeBie’970 teaches in the same field of the invention. However the combination of references do not teach “assigning a location for the content object within a file plan of a records management system, in response to detecting a declaration of the document as a record, the declaration being automatically generated in response to a rule invoked when the user of the content management system interacts with a user interface menu, the rule including a definition of a navigation path from the first file structure in the content management system to a location in a second file structure in the records management system, the content management system being distinct from the records management system; …creating, in response to the moving, a record marker in the first file structure, the record marker identifying the navigation path from the first file structure to the location of the content object in the second file structure; and providing, for the one or more users of the content management system and via the record marker, a second level of access to the content object at the second location as defined in the file plan, the second level of access comprising a second set of permissions for accessing the document from within the first file structure via a user interface of the content management system, the second set of permission being more limited than the first set of permissions” as shown in the independent claims 21, 30 and 39. Thereby, the combination of limitations in claims 21, 30 and 39 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 21, 30 and 39. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168